Exhibit 10.15

EXECUTION COPY

SANDRIDGE ENERGY, INC.

8.5% Convertible Perpetual Preferred Stock

PURCHASE AGREEMENT

January 14, 2009

DEUTSCHE BANK SECURITIES INC.

As Representative of the Initial Purchasers

set forth on Schedule A hereto

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Introductory. SandRidge Energy, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, 2,250,000 shares
of the Company’s 8.5% Convertible Perpetual Preferred Stock, par value $0.001
per share and liquidation preference $100 per share, which shall have the
rights, powers and preferences set forth in the Certificate of Designation (the
“Certificate of Designation”) of 8.5% Convertible Perpetual Preferred Stock (the
“Firm Securities”). The Company also proposes to issue and sell at the option of
Deutsche Bank Securities Inc. an additional 400,000 shares of its 8.5%
Convertible Perpetual Preferred Stock (the “Option Securities” and together with
the Firm Securities, the “Securities”) solely to cover over-allotments, if any,
as set forth below. Deutsche Bank Securities Inc. has agreed to act as the
representative of the Initial Purchasers (the “Representative”) in connection
with the offering and sale of the Securities.

The Securities will be convertible into shares of common stock of the Company,
par value $0.001 per share (“Common Stock”), in the manner described in the
Certificate of Designation. The shares of Common Stock into which the Securities
may be converted are referred to herein as the “Underlying Securities.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made by the Initial Purchasers is referred to as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which



--------------------------------------------------------------------------------

term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder), in reliance upon exemptions therefrom. Pursuant to the
terms of the Securities and the Certificate of Designation, investors who
acquire Securities shall be deemed to have agreed that Securities may only be
resold or otherwise transferred, after the date hereof, if such Securities are
registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated January 14, 2009, including documents
incorporated by reference therein (the “Preliminary Offering Memorandum”), and
has prepared and delivered to each Initial Purchaser copies of a Pricing
Supplement, dated January 14, 2009, in the form attached hereto as Exhibit B
(the “Pricing Supplement”), describing the terms of the Securities, each for use
by such Initial Purchaser in connection with its solicitation of offers to
purchase the Securities. The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after this Agreement is executed and delivered, the Company will prepare and
deliver to each Initial Purchaser a final offering memorandum dated the date
hereof including documents incorporated by reference therein (the “Final
Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend”, “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. The Company hereby represents,
warrants and covenants to each Initial Purchaser that, as of the date hereof and
as of the Closing Date (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act.

 

2



--------------------------------------------------------------------------------

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through Deutsche
Bank Securities Inc. expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or any amendment or supplement thereto, as the case
may be.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) a “Company Additional
Written Communication”) other than (i) the Pricing Disclosure Package, (ii) the
Final Offering Memorandum, and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
Company Additional Written Communication, when taken together with the Pricing
Disclosure Package, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from each
such Company Additional Written Communication made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through Deutsche Bank Securities Inc. expressly for use in any Company
Additional Written Communication.

 

3



--------------------------------------------------------------------------------

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

(h) The Securities. The Securities have been duly and validly authorized by all
necessary corporate action on the part of the Company and, when issued and
delivered against payment therefor in accordance with the terms of this
Agreement and the Certificate of Designation, the Securities will be validly
issued, fully paid and non-assessable, will not be subject to any preemptive or
similar rights, and will be convertible at the option of the holders thereof
into the Underlying Securities in accordance with the Certificate of
Designation.

(i) Outstanding Capital Stock. The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of any preemptive or similar rights of any stockholder
of the Company.

(j) The Underlying Securities. The Underlying Securities have been duly
authorized and reserved, and when issued and delivered upon conversion of the
Securities will be validly issued, fully paid and non-assessable; and no
preemptive or similar rights of stockholders exist with respect to any of the
Underlying Securities.

(k) The Certificate of Designation. The Certificate of Designation has been duly
authorized by the Company and conforms in all material respects to the
description thereof contained in the Offering Memorandum.

(l) No Convertible Stock. There are no outstanding securities of the Company
convertible into, exchangeable for or evidencing the right to purchase or
subscribe for any shares of capital stock of the Company and there are no
outstanding or authorized options, warrants or rights of any character
obligating the Company to issue any shares of its capital stock or any
securities convertible or exchangeable into or evidencing the right to purchase
or subscribe for any shares of such stock.

(m) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum, subsequent to the respective dates as of which information is given
in the Offering Memorandum: (i) there has been no material adverse change, or
any development that could reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, properties, operations or prospects (other than as a result of
developments affecting the oil and gas industry generally), whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity (a “Material Adverse Change”);
(ii) the Company and its subsidiaries, considered as one entity, have not
incurred any material liability or obligation, indirect, direct or contingent,
nor entered into any material transaction or agreement; and (iii) there has been
no cash dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends paid to the Company or other subsidiaries, any
of its subsidiaries on any class of capital stock or repurchase or redemption by
the Company or any of its subsidiaries of any class of capital stock.

 

4



--------------------------------------------------------------------------------

(n) Independent Accountants. PricewaterhouseCoopers LLP, who have expressed
their opinion with respect to certain of the financial statements (which term as
used in this Agreement includes the related notes thereto) and supporting
schedules included in the Offering Memorandum, are independent registered public
accountants with respect to the Company as required by the Securities Act and
the Exchange Act.

Grant Thornton LLP, who have expressed their opinion with respect to certain of
the financial statements and supporting schedules included in the Offering
Memorandum, are independent registered public accountants with respect to NEG
Oil & Gas LLC as required by the Securities Act and the Exchange Act.

(o) Preparation of the Financial Statements. The consolidated financial
statements of the Company included in the Offering Memorandum present fairly the
consolidated financial position of the entities to which they relate as of and
at the dates indicated and the results of their operations and cash flows for
the periods specified. Such financial statements comply as to form with the
applicable accounting requirements of Regulation S-X and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto. The financial data set forth in the Offering Memorandum
under the caption “Summary Consolidated Historical Financial Data” and the
“Actual” column under the caption “Capitalization” fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Offering Memorandum.

(p) Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has power and authority (corporate or
otherwise) to own or lease, as the case may be, and operate its properties and
to conduct its business as described in the Offering Memorandum and, in the case
of the Company, to enter into and perform its obligations under each of this
Agreement, the Certificate of Designation and the Securities. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a material adverse effect on the
condition, financial or otherwise, or on the earnings, business, properties or
operations, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (a
“Material Adverse Effect”). All of the issued and outstanding shares of capital
stock, or similar equity interest, of each subsidiary have been duly authorized
and validly issued, are fully paid and nonassessable and are owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, except that the Senior
Credit Facility, dated November 21, 2006, by and among SandRidge Energy, Inc.
(as successor by merger to Riata Energy, Inc.) and Bank of America, N.A., as
Administrative Agent and Banc of America Securities LLC as Lead Arranger and
Book Running Manager, as amended, (the “Credit Facility”) is secured by a
negative pledge on any of the Company’s non-mortgage properties.

 

5



--------------------------------------------------------------------------------

(q) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Offering
Memorandum under the caption “Capitalization” (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the Offering
Memorandum or upon exercise of outstanding options described in the Offering
Memorandum).

(r) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter or by laws (or other applicable organizational
document), (ii) is (or, with the giving of notice or lapse of time, would be) in
default (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Company or any
of its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, the Credit Facility), or to which any of the
property or assets of the Company or any of its subsidiaries is subject (each,
an “Existing Instrument”), or (iii) is in violation of any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except with respect to clause (ii) and (iii), for such Defaults or
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.

The Company’s execution, delivery and performance of this Agreement, the
issuance and delivery of the Securities or the Underlying Securities, the
Company’s compliance with the Certificate of Designation and the consummation of
the transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary action (corporate or otherwise)
and will not result in any violation of the charter or by laws (or other
applicable organizational document) of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s execution, delivery and performance of this Agreement
or the issuance and delivery of the Securities or the Underlying Securities or
the Company’s compliance with the Certificate of Designation, or the
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, except for such as have been obtained or made by the
Company and are in full force and effect under the Securities Act, and
applicable state securities or blue sky laws.

 

6



--------------------------------------------------------------------------------

(s) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement.

(t) Labor Matters. No labor problem or dispute with the employees of the Company
or any of its subsidiaries exists or is threatened or imminent that would
reasonably be expected to have a Material Adverse Effect.

(u) Intellectual Property Rights. The Company and its subsidiaries own, possess,
license or have other rights to use, on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property Rights”) necessary for the conduct of the Company’s business as now
conducted or as proposed in the Offering Memorandum to be conducted except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as set forth in the Offering Memorandum, (a) no party has been
granted an exclusive license to use any portion of such Intellectual Property
Rights owned by the Company; (b) to the Company’s knowledge there is no material
infringement by third parties of any such Intellectual Property Rights owned by
or exclusively licensed to the Company; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any material Intellectual Property
Rights; and (d) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company’s business as now
conducted infringes or otherwise violates any material patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim.

(v) All Necessary Permits, etc. The Company possesses such valid and current
licenses, certificates, authorizations or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct its
business except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(w) Title to Properties. Each of the Company and its subsidiaries has
(i) generally satisfactory title to its oil and gas properties, title
investigations having been carried out by the Company or its subsidiaries in
accordance with the practice in the oil and gas industry in the areas in which
the Company and its subsidiaries operate, (ii) good and marketable title to all
other real property owned by it (including pipeline easement rights) to the
extent necessary to carry on its business, and (iii) good and marketable title
to all personal property owned by it, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Offering Memorandum
or such as do not materially affect the value of the properties of the Company
and its subsidiaries, considered as one enterprise, and do not interfere in any
material respect with the use made and proposed to be made of such properties,
by the Company and its subsidiaries, considered as one enterprise; and all of
the easements, leases and subleases material to the business of the Company and
its subsidiaries, considered as one enterprise, and under which the Company or
any of its subsidiaries holds or uses properties described in the Offering
Memorandum, are in full force and effect, and neither the Company nor any of its
subsidiaries has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or its subsidiaries
under any of the easements, leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any subsidiary thereof to the continued
possession or use of the easement or leased or subleased premises.

(x) Condition of Properties. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company, the plants, buildings, structures and equipment owned by the Company
are in good operating condition and repair and have been reasonably maintained
consistent with standards generally followed in the industry (giving due account
to the age and length of use of same, ordinary wear and tear excepted), are
adequate and suitable for their present uses and, in the case of plants,
buildings and other structures, are structurally sound.

(y) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary federal, state, local and foreign income and franchise tax returns
in a timely manner and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except for any taxes, assessments, fines or
penalties as may be being contested in good faith and by appropriate proceedings
or where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. The Company has made appropriate provisions in the
financial statements included in the Offering Memorandum in respect of all
federal, state and foreign income and franchise taxes for all current or prior
periods as to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined except to the extent it would not
have a Material Adverse Effect.

(z) Company Not an “Investment Company”. The Company is not, and, after receipt
of payment for the Securities and application of the proceeds as described under
“Use of Proceeds” in the Offering Memorandum will not be, required to register
as an “investment company” within the meaning of the Investment Company Act and
will conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(aa) Insurance. Each of the Company and its subsidiaries are insured by
recognized, and to the knowledge of the Company, financially sound and reputable
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal

 

8



--------------------------------------------------------------------------------

property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of terrorism or vandalism and earthquakes. All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance, in all material respects, with the terms of such policies and
instruments; and there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has, in the past three years,
been refused any insurance coverage sought or applied for.

(bb) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities. The Company acknowledges that the Initial Purchasers may engage in
stabilization transactions as described in the Offering Memorandum.

(cc) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

(dd) Internal Controls. The Company maintains effective internal control over
financial reporting as defined in Rule 13a-15 under the Exchange Act and a
system of internal accounting control sufficient to provide reasonable assurance
that (A) transactions are executed in accordance with management’s general or
specific authorization, (B) transactions are recorded as necessary to permit
preparation of the Company’s financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for its assets, (C) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization and
(D) the recorded accountability for the Company’s assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(ee) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

9



--------------------------------------------------------------------------------

(ff) Compliance with Environmental Laws. Except as otherwise disclosed in the
Offering Memorandum: (i) neither the Company nor any of its subsidiaries is in
violation of any federal, state, local or foreign law, regulation, order, permit
or other requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect; (ii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries or any
person or entity whose liability for any Environmental Claim the Company or any
of its subsidiaries has retained or assumed either contractually or by operation
of law, except as would not, individually or in the aggregate, have a Material
Adverse Effect; and (iii) to the Company’s knowledge, there are no past, present
or anticipated future actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that reasonably
could result in a violation of any Environmental Law, require expenditures to be
incurred pursuant to Environmental Law, except as would not, individually or in
the aggregate, have a Material Adverse Effect.

(gg) Independent Petroleum Engineers. DeGolyer and MacNaughton, whose reports as
of December 31, 2005 and 2006, are referenced in the Offering Memorandum, was,
as of the date of such reports, and is, as of the date hereof, an independent
petroleum engineer with respect to the Company (with respect to the report as of
December 31, 2005) and SandRidge CO2, LLC (f/k/a PetroSource Energy Company,
L.P.) (with respect to the reports as of December 31, 2005, 2006 and 2007).
Netherland, Sewell & Associates Inc., whose reports as of December 31, 2005,
2006 and 2007, are referenced in the Offering Memorandum, was, as of
December 31, 2005, an independent petroleum engineer with respect to NEG Oil &
Gas LLC, and was, as of December 31, 2006 and 2007, and is, as of the date
hereof, an independent petroleum engineer with respect to NEG Oil & Gas LLC
(with respect to the

 

10



--------------------------------------------------------------------------------

reports as of December 31, 2005) and the Company (excluding SandRidge CO2 f/k/a
PetroSource Energy Company, L.P.). Harper & Associates, Inc., whose report as of
December 31, 2005, is referenced in the Offering Memorandum, was, as of the date
of such report, and is, as of the date hereof, an independent petroleum engineer
with respect to the Company. The information underlying the estimates of
reserves of the Company and its subsidiaries, which was supplied by the Company
to DeGolyer and MacNaughton, Netherland, Sewell & Associates Inc. and Harper &
Associates, Inc. for purposes of reviewing the reserve reports and estimates of
the Company and preparing the letters (the “Reserve Report Letters”) of DeGolyer
and MacNaughton, Netherland, Sewell & Associates Inc. and Harper & Associates,
Inc., including, without limitation, production, costs of operation and
development, current prices for production, agreements relating to current and
future operations and sales of production, was true and correct in all material
respects on the dates such estimates were made and such information was supplied
and was prepared in accordance with customary industry practices; estimates of
such reserves and present values as described in the Offering Memorandum and
reflected in the Reserve Report Letters comply in all material respects with the
applicable requirements of Regulation S-X and Industry Guide 2 under the Act.

(hh) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Offering Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

(ii) Lending Relationship. Except as disclosed in the Offering Memorandum, to
its knowledge, the Company (i) does not have any material lending or other
relationship with any bank or lending affiliate of any Initial Purchaser and
(ii) does not intend to use any of the proceeds from the sale of the Securities
hereunder to repay any outstanding debt owed to any affiliate of any Initial
Purchaser.

(jj) Solvency. The Company is, and immediately after the Closing Date will be,
Solvent. As used herein, the term “Solvent” means, with respect to any person on
a particular date, that on such date (i) the fair market value of the assets of
such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

(kk) No Default in Senior Indebtedness. No event of default exists under the
Credit Facility.

 

11



--------------------------------------------------------------------------------

(ll) Exclusive Agreement. The Company has not paid or agreed to pay to any
person any compensation for soliciting another person to purchase any securities
of the Company (expect as contemplated in this Agreement).

(mm) Brokers. Except for certain fees payable to the Representative in
connection with the offering, there is no broker, finder or other party that is
entitled to receive from the Company any brokerage or finder’s fee or other fee
or commission as a result of any transactions contemplated by this Agreement.

Any certificate signed by an officer of the Company and delivered to the Initial
Purchasers or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. The Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Securities, and the Initial
Purchasers agree, severally and not jointly, to purchase from the Company the
number of Firm Securities set forth opposite their names on Schedule A, at a
purchase price of $92.04 per share (the “Purchase Price”) payable on the Closing
Date, in each case, on the basis of the representations, warranties and
agreements herein contained, and upon the terms, subject to the conditions
thereto, herein set forth. Each Security will be convertible into shares of
Common Stock in the manner provided in the Certificate of Designation and at the
conversion rate set forth in the Certificate of Designation (the “Conversion
Rate”), which Conversion Rate is subject to adjustment in certain events as
provided in the Certificate of Designation.

(b) The Closing Date. Delivery of the Firm Securities to be purchased by the
Initial Purchasers and payment therefor shall be made at the offices of Davis
Polk & Wardwell, 450 Lexington, Avenue, New York, New York 10017 (or such other
place as may be agreed to by the Company and Deutsche Bank Securities Inc.) at
9:00 a.m. New York City time, on January 21, 2009 or such other time and date as
Deutsche Bank Securities Inc. shall designate by notice to the Company (the time
and date of such closing are called the “Closing Date”). The Company hereby
acknowledges that circumstances under which Deutsche Bank Securities Inc. may
provide notice to postpone the Closing Date as originally scheduled include, but
are in no way limited to, any determination by the Company or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 16
hereof.

(c) The Option Securities and the Optional Closing Date. In addition, on the
basis of the representations and warranties herein contained and subject to the
terms and conditions herein set forth, the Company hereby grants an option to
the Representative to purchase the Option Securities at the Purchase Price
solely for the purpose of covering over-allotments, if any, which may be made in
connection with the offering. The option granted hereby may be exercised in
whole or in part by giving written notice (i) at any time before the Closing
Date and (ii) at any time and from time to time within 30 days after the date of
this Agreement by the Representative to the Company, setting forth the number of
Option Securities as to which the Representative is exercising the option and
the time and date for delivery of and payment for such Option Securities. The
time and date for delivery of and payment for such

 

12



--------------------------------------------------------------------------------

Option Securities shall be determined by the Representative but shall not be
later than ten full business days after the exercise of such option, nor in any
event prior to the Closing Date (such time and date being herein referred to as
the “Optional Closing Date”). If the date of exercise of the option is two or
more days before the Closing Date, the notice of exercise shall set the Closing
Date as the Optional Closing Date. The Representative may cancel such option at
any time prior to its expiration by giving written notice of such cancellation
to the Company. If any Option Securities are to be purchased, each Initial
Purchasers agrees, severally and not jointly, to purchase the principal amount
of Option Securities that bears the same proportion to the total principal
amount of Firm Securities set forth opposite the name of such Initial Purchaser
on Schedule A bears to the total principal amount of Firm Securities.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that it is a “qualified institutional buyer” within the meaning of Rule
144A (a “Qualified Institutional Buyer”).

SECTION 3. Additional Covenants. The Company further covenants and agrees with
each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless Deutsche Bank Securities Inc. shall
previously have been furnished a copy of the proposed amendment or supplement
prior to the proposed use or filing, and shall not have objected to such
amendment or supplement. Before making, preparing, using, authorizing, approving
or distributing any Company Additional Written Communication, the Company will
furnish to the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which Deutsche Bank Securities Inc. reasonably
objects

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If, prior to the later of (x) the Closing Date and
(y) the completion of the placement of the Securities by the Initial Purchasers
with the Subsequent Purchasers, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Final Offering
Memorandum, as then amended or supplemented, in order to make the statements
therein, in the light of the circumstances when the Final Offering Memorandum is
delivered to a Subsequent Purchaser, not misleading, or if in the judgment of
the Initial Purchasers or counsel for the Initial Purchasers it is otherwise
necessary to amend or supplement the Final Offering Memorandum to comply with
law, the Company agrees to promptly prepare (subject to Section 3 hereof) and
furnish at its own expense to the Initial Purchasers, amendments or supplements
to the Final Offering Memorandum so that the statements in the Final Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

 

13



--------------------------------------------------------------------------------

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall have reasonably requested.

(d) Blue Sky Compliance. The Company shall cooperate with the Initial Purchasers
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemptions from qualifying or registering) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or any other jurisdictions designated by the
Initial Purchasers, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company shall not be required to qualify
as a foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Initial Purchasers promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

(g) Agreement Not To Offer or Sell Additional Securities. For a period
commencing on the date hereof and ending on the 60th day after the date of the
Offering Memorandum, the Company agrees not to, without the prior written
consent of Deutsche Bank Securities Inc., on behalf of the several Initial
Purchasers (which consent may be withheld in its sole discretion), directly or
indirectly, sell, offer, contract or grant any option to sell (including without
limitation any short sale), pledge, transfer, establish an open “put equivalent
position” or liquidate or decrease a “call equivalent position” within the
meaning of Rule 16a-1 (h) under the Exchange Act, or otherwise dispose of or
transfer (or enter into any transaction or device that is designed to, or could
be expected to, result in the disposition by the Company at any time in the
future of), including the filing (or participation in the filing of) of a
registration statement with the Commission in respect of, any shares of Common
Stock, options or warrants to acquire shares of Common Stock,

 

14



--------------------------------------------------------------------------------

or securities exchangeable or exercisable for or convertible into shares of
Common Stock currently or hereafter owned either of record or beneficially (as
defined in Rule 13d-3 under the Exchange Act) by the Company or publicly
disclose the intention to do any of the foregoing.

(h) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or otherwise.

(i) Underlying Securities. The Company will use its commercially reasonable
efforts to cause the Underlying Securities to be approved for supplemental
listing on the New York Stock Exchange on or prior to the Closing Date and to
ensure that the Underlying Securities remain authorized for listing following
the Closing Date.

(j) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Securities and the Common Stock.

(k) Available Conversion Shares. The Company will reserve and keep available at
all times, free of preemptive rights, the full number of Underlying Securities.

(l) Conversion Price. Between the date hereof and the Closing Date or any
Optional Closing Date, the Company will not do or authorize any act that would
result in an adjustment of the conversion price.

(m) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

(n) Legended Securities. Each certificate for a Security will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

(o) PORTAL. The Company will use its reasonable best efforts to cause such
Securities to be eligible for the PORTAL market.

Deutsche Bank Securities Inc., on behalf of the several Initial Purchasers, may,
in its sole discretion, waive in writing the performance by the Company of any
one or more of the foregoing covenants or extend the time for their performance.

 

15



--------------------------------------------------------------------------------

SECTION 4. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation, (i) all expenses incident to the issuance and
delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Pricing Disclosure Package and the Final Offering Memorandum (including
financial statements and exhibits), and all amendments and supplements thereto,
this Agreement and the Securities, (v) all filing fees, attorneys’ fees and
expenses incurred by the Company or the Initial Purchasers in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Initial Purchasers (including,
without limitation, the cost of preparing, printing and mailing preliminary and
final blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) any fees
payable in connection with the listing of the Securities with the PORTAL market,
(vii) any filing fees incident to, and any reasonable fees and disbursements of
counsel to the Initial Purchasers in connection with the review by the FINRA, if
any, of the terms of the sale of the Securities or the Underlying Securities,
(viii) all fees and expenses (including reasonable fees and expenses of counsel)
of the Company in connection with the performance by the Company of any other
obligations under this Agreement and (ix) the expenses incident to the “road
show” for the offering of the Securities, including the travel and lodging
expenses of representatives and officers of the Company and one-half (1/2) of
the cost of any chartered airplane chartered in connection with the road show.
Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel, and one-half (1/2) of the cost of any chartered airplane
chartered in connection with the road show.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the Firm
Securities as provided herein on the Closing Date and for the Option Securities,
if any, as provided herein on the Optional Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 1 hereof as of the date hereof and as of the Closing Date or
the Optional Closing Date, as the case may be, as though then made and to the
timely performance by the Company of its covenants and other obligations
hereunder, and to each of the following additional conditions:

(a) Accountants’ Comfort Letter and Accountants’ Bring-Down Comfort Letter. On
the date hereof, the Initial Purchasers shall have received from
PricewaterhouseCoopers LLP, independent public accountants for the Company, a
“comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Initial Purchasers, covering the
financial information in the Preliminary Offering Memorandum and the Pricing
Supplement and other customary matters. In addition, on the Closing Date and the
Optional Closing Date, as the case may be, the Initial Purchasers shall have
received from such accountants, “bring-down comfort letter” dated the Closing
Date or the Optional Closing Date, as the case may be, addressed to the Initial
Purchasers, in form and substance satisfactory to the Initial Purchasers, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 5 days prior to the Closing Date or the Optional Closing Date,
as the case may be.

 

16



--------------------------------------------------------------------------------

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date or the Optional
Closing Date, as the case may be:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act; and

(iii) there shall not have been any change or decrease specified in the letter
or letters referred to in paragraph (a) of this Section 5 which is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Preliminary Offering Memorandum and the
Pricing Supplement.

(c) Opinion of Counsel for the Company. On the Closing Date or the Optional
Closing Date, as the case may be, the Initial Purchasers shall have received the
favorable opinion of (i) Vinson & Elkins LLP, counsel for the Company, dated as
of such Closing Date or Optional Closing Date, as the case may be, the form of
which is attached as Exhibit A-1 and (ii) appropriate counsel of the Company,
dated as of such Closing Date or Optional Closing Date, as the case may be, the
form of which is attached as Exhibit A-2.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date or the
Optional Closing Date, as the case may be, the Initial Purchasers shall have
received the favorable opinion of Davis Polk & Wardwell, counsel for the Initial
Purchasers, dated as of such Closing Date or Optional Closing Date, as the case
may be, with respect to such matters as may be reasonably requested by the
Initial Purchasers.

(e) Officers’ Certificate. On the Closing Date or the Optional Closing Date, as
the case may be, the Initial Purchasers shall have received a written
certificate executed by the Chairman of the Board, Chief Executive Officer or
President of the Company and the Chief Financial Officer or Chief Accounting
Officer of the Company, dated as of the Closing Date or the Optional Closing
Date, as the case may be, to the effect set forth in Section 5(b)(ii) hereof,
and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date or the Optional Closing Date, as the case may be, there has not
occurred any Material Adverse Change;

 

17



--------------------------------------------------------------------------------

(ii) the representations, warranties and covenants of the Company set forth in
Section 1 and Section 3 hereof, respectively, were true and correct as of the
date hereof and are true and correct as of the Closing Date or the Optional
Closing Date, as the case may be, with the same force and effect as though
expressly made on and as of the Closing Date or the Optional Closing Date, as
the case may be;

(iii) no event of default exists under the Credit Facility;

(iv) the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date or the Optional Closing Date, as the case may be.

(f) PORTAL Listing. At the Closing Date the Securities shall have been
designated for trading on the PORTAL Market.

(g) Underlying Securities. The Underlying Securities shall have been approved
for supplemental listing, subject to official notice of issuance, on the New
York Stock Exchange.

(h) Engineers’ Comfort Letters. On the date hereof, the Initial Purchasers shall
have received from DeGolyer and MacNaughton, Netherland, Sewell & Associates
Inc. and Harper & Associates, Inc., independent petroleum engineers, a letter
dated the date hereof addressed to the Initial Purchasers, the form of which is
attached as Exhibits B-1, B-2 and B-3, respectively.

(i) Certificate of Designation. The Certificate of Designation shall have been
filed with the Secretary of State of the State of Delaware on or before the
Closing Date.

(j) Lock-Up Agreements from Certain Securityholders of the Company. On or prior
to the date hereof, the Company shall have furnished to the Initial Purchasers
agreements in the form of Exhibit C hereto from each of the officers and
directors of the Company listed in Schedule B hereto, and such agreements shall
be in full force and effect on each of the Closing Date and the Optional Closing
Date, as the case may be.

(k) Additional Documents. On or before the Closing Date or the Optional Closing
Date, as the case may be, the Initial Purchasers and counsel for the Initial
Purchasers shall have received such information, documents and opinions as they
may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Securities as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date
or the Optional Closing Date, as the case may be, which termination shall be
without liability on the part of any party to any other party, except that
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination.

 

18



--------------------------------------------------------------------------------

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Initial Purchasers pursuant to Section 5 hereof, including if
the sale to the Initial Purchasers of the Securities on the Closing Date or the
Optional Closing Date, as the case may be, is not consummated because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or to comply with any provision hereof, the Company agrees to
reimburse the Initial Purchasers, severally, upon demand for all reasonable
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges. If this Agreement is terminated pursuant to Section 16 by reason of the
default of one or more Initial Purchasers, the Company shall not be obligated to
reimburse any defaulting Initial Purchaser on account of those expenses.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company, on the other hand, hereby agree to observe the
following procedures in connection with the offer and sale of the Securities:

(A) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers.

(B) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its directors, officers and employees,
and each person, if any, who controls any Initial Purchaser within the meaning
of the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Pricing Disclosure
Package, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and to reimburse each Initial Purchaser and

 

19



--------------------------------------------------------------------------------

each such director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by Deutsche
Bank Securities Inc.) as such expenses are reasonably incurred by such Initial
Purchaser or such director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchasers expressly for use
in the Pricing Disclosure Package, any Company Additional Written Information or
the Final Offering Memorandum (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Company may otherwise have.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, against any loss, claim, damage, liability or expense,
as incurred, to which the Company or any such director or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Pricing Disclosure Package, any Company
Additional Written Information or the Final Offering Memorandum (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the Pricing
Disclosure Package, any Company Additional Written Information or the Final
Offering Memorandum (or any amendment or supplement thereto), in reliance upon
and in conformity with written information furnished to the Company by the
Initial Purchasers expressly for use therein; and to reimburse the Company and
each such director or controlling person for any and all expenses (including the
fees and disbursements of counsel) as such expenses are reasonably incurred by
the Company or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that the Initial Purchasers have furnished to the Company
expressly for use in the Pricing Disclosure Package, any Company Additional
Written Information or the Final Offering Memorandum (or any amendment or
supplement thereto) are the statements set forth in the 8th, 9th and 14th
paragraphs under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so

 

20



--------------------------------------------------------------------------------

to notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party for contribution or otherwise than under the
indemnity agreement contained in this Section 8 or to the extent it is not
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), approved by the
indemnifying party (Deutsche Bank Securities Inc. in the case of Sections 8(b)
and 9 hereof), representing the indemnified parties who are parties to such
action).

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, from the offering of the Securities pursuant to
this Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in

 

21



--------------------------------------------------------------------------------

such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and the Initial Purchasers, on the other hand, in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Company, on
the one hand, and the Initial Purchasers, on the other hand, shall be determined
by reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company, on the one hand, or the Initial
Purchasers, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company, and each person, if any, who controls the Company
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as the Company.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time (i) trading in securities generally on either the New York Stock
Exchange shall have been suspended or materially limited, or minimum or maximum
prices shall have been generally established on

 

22



--------------------------------------------------------------------------------

any of such stock exchanges by the Commission or the FINRA; (ii) a general
banking moratorium shall have been declared by any federal or New York authority
or a material disruption in commercial banking or securities settlement or
clearance services in the United States has occurred; or (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representative is
material and adverse and makes it impracticable or inadvisable to market the
Securities in the manner and on the terms described in the Offering Memorandum
or to enforce contracts for the sale of securities.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, its officers and the several Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of any Initial Purchaser, the Company, or
any of their partners, officers or directors or any controlling person, as the
case may be, and will survive delivery of and payment for the Securities sold
hereunder and any termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Facsimile: 212-797-9344

Attention: ECM Syndicate

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Facsimile: 212-450-3674

Attention: Richard D. Truesdell, Jr.

If to the Company:

SandRidge Energy, Inc.

1601 NW Expressway, Suite 1600

Oklahoma City, Oklahoma

Facsimile: 405-753-5988

Attention: General Counsel

 

23



--------------------------------------------------------------------------------

with a copy to:

Vinson & Elkins L.L.P.

First City Tower

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Facsimile: 713-615-5531

Attention: T. Mark Kelly

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 15. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 16. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements

 

24



--------------------------------------------------------------------------------

satisfactory to the Initial Purchasers and the Company for the purchase of such
Securities are not made within 48 hours after such default, this Agreement shall
terminate without liability of any party to any other party except that the
provisions of Sections 4, 6, 8 and 9 hereof shall at all times be effective and
shall survive such termination. In any such case either the Initial Purchasers
or the Company shall have the right to postpone the Closing Date, as the case
may be, but in no event for longer than seven days in order that the required
changes, if any, to the Final Offering Memorandum or any other documents or
arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 16. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 17. No Advisory or Fiduciary Responsibility. The Company acknowledges
and agrees that: (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company or its affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company on other matters) or any other obligation of the
Company except the obligations expressly set forth in this Agreement; (iv) the
several Initial Purchasers and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and that the several Initial Purchasers have no obligation to disclose
any of such interests by virtue of any fiduciary or advisory relationship; and
(v) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty.

SECTION 18. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, SANDRIDGE ENERGY, INC. By:   /s/ Tom L. Ward   Tom L. Ward  
CEO, President and Chairman of the Board



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

DEUTSCHE BANK SECURITIES INC. By:   /s/ W. Brooks Harris   Name: Brooks Harris  
Title: Managing Director By:   /s/ Michael V. Johnson   Name: Michael V. Johnson
  Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Number of Firm
Securities

Deutsche Bank Securities Inc.

   1,350,000

Barclays Capital Inc.

   150,000

J.P. Morgan Securities Inc.

   150,000

RBC Capital Markets Corporation

   150,000

ABN AMRO Incorporated

   56,250

BBVA Securities, Inc.

   56,250

BNP Paribas Securities Corp.

   56,250

Comerica Securities, Inc.

   56,250

Scotia Capital (USA) Inc.

   56,250

SunTrust Robinson Humphrey, Inc.

   56,250

U.S. Bancorp Investments, Inc.

   56,250

Wells Fargo Securities, LLC

   56,250     

Total

   2,250,000     



--------------------------------------------------------------------------------

SCHEDULE B

PERSONS DELIVERING LOCK-UP AGREEMENTS

 

  •  

Tom L. Ward

  •  

Dirk M. Van Doren

  •  

Matthew K. Grubb

  •  

Todd N. Tipton

  •  

Rodney E. Johnson

  •  

William A. Gilliland

  •  

Daniel W. Jordan

  •  

Roy T. Oliver, Jr.

  •  

Stuart W. Ray

  •  

D. Dwight Scott

  •  

Jeffrey S. Serota



--------------------------------------------------------------------------------

EXHIBIT A-1

Opinion of outside counsel to the Company to be delivered pursuant to Section 5
of the Purchase Agreement.

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(ii) Each of the Purchase Agreement and the Certificate of Designation has been
duly authorized, executed and delivered by the Company.

(iii) The shares of Common Stock into which the Securities are convertible at
the initial conversion price provided in the Certificate of Designation have
been duly authorized by all necessary corporate action of the Company and
reserved for issuance upon such conversion and, upon issuance of such shares of
Common Stock on conversion of the Securities in accordance with the terms of the
Certificate of Designation at conversion prices at or in excess of the par value
of such shares of Common Stock, will be validly issued, fully paid and
nonassessable. There are no preemptive rights to acquire any such shares of
Common Stock set forth in the Company’s Certificate of Incorporation or in the
Delaware General Corporation Law.

(iv) The Securities conform in all material respects to the descriptions thereof
contained in the Pricing Disclosure Package and the Final Offering Memorandum.

(v) The documents incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum (other than the financial statements,
financial schedules and other financial or accounting information and oil and
gas reserve data included therein or omitted therefrom, as to which no opinion
need be rendered), when they were filed with the Commission, appeared on their
face to comply as to form in all material respects with the requirements of the
Exchange Act.

(vi) The statements in the Offering Memorandum under the caption “Certain United
States Federal Income Tax Considerations” insofar as such statements summarize
legal matters, legal agreements or legal conclusions discussed therein, fairly
present in all material respects such legal matters or legal conclusions.

(vii) The execution and delivery of the Purchase Agreement and the Securities by
the Company and the performance by the Company of its obligations thereunder
(other than performance by the Company of its obligations under the
indemnification and contribution sections of the Purchase Agreement, as to which
no opinion need be rendered) (i) will not result in any violation of the
provisions of the Articles of Incorporation or Bylaws (or other applicable
organizational document) of the Company or any subsidiary; (ii) will not
constitute a breach of, or Default or a Debt Repayment Triggering Event under,
the Senior Credit Facility, dated November 21, 2006, by and among SandRidge
Energy, Inc. (as successor by merger to Riata Energy, Inc.) and Bank of America,
N.A., as Administrative Agent and Banc of America Securities LLC as Lead
Arranger and Book Running Manager, as amended; or (iii) to the best knowledge of
such counsel, will not result in any violation of any statute, law, rule,
judgment, regulation,

 

A-1-1



--------------------------------------------------------------------------------

order or decree applicable to the Company or any of its subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its subsidiaries
or any of its or their properties; except in the case of clause (ii) and (iii),
such breaches, defaults and violations that would not reasonably be expected to
have a Material Adverse Effect; provided however, we express no opinion in this
paragraph (ix) with respect to federal or state securities laws or blue sky
laws, rules or regulations or any state or federal anti-fraud statute, rule or
regulation.

(viii) The Company is not, and after receipt of payment for the Securities will
not be, an “investment company” within the meaning of Investment Company Act.

(ix) Assuming the accuracy of the representations, warranties and covenants of
the Company and the Initial Purchasers contained herein, no registration of the
Securities under the Securities Act is required in connection with the purchase
of the Securities by the Initial Purchasers or the initial resale of the
Securities by the Initial Purchasers to Qualified Institutional Buyers in the
manner contemplated by this Agreement and the Pricing Disclosure Package and the
Final Offering Memorandum. Such counsel need express no opinion, however, as to
when or under what circumstances any Securities initially sold by the Initial
Purchasers may be reoffered or resold.

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company, representatives of the
independent public or certified public accountants for the Company and with
representatives of the Initial Purchasers and their counsel at which the
contents of the Pricing Disclosure Package and the Final Offering Memorandum and
related matters were discussed and, although such counsel is not passing upon
and does not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Pricing Disclosure Package or the
Final Offering Memorandum (other than as specified above), on the basis of the
foregoing, nothing has come to their attention which would lead them to believe
that the Pricing Disclosure Package, as of the Time of Sale, or that the Final
Offering Memorandum, as of its date or at the Closing Date, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (it being
understood that such counsel need express no belief as to the financial
statements or other financial or accounting or oil and gas reserve data,
included in or omitted from the Pricing Disclosure Package or the Final Offering
Memorandum).

In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, the laws of the State of Texas, the contract laws of
the State of New York or the federal law of the United States, to the extent
they deem proper and specified in such opinion, upon the opinion (which shall be
dated the Closing Date shall be satisfactory in form and substance to the
Initial Purchasers, shall expressly state that the Initial Purchasers may rely
on such opinion as if it were addressed to them and shall be furnished to the
Initial Purchasers) of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.

(i) The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under the Purchase Agreement, the Certificate of Designation and the
Securities.

(ii) The Company is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect.

(iii) The Company and each subsidiary possess such valid and current
certificates, authorizations or permits issued by the appropriate state, federal
or foreign regulatory agencies or bodies necessary to conduct their respective
businesses, and, to such counsel’s knowledge, neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could have a Material Adverse Effect.

(iv) After due inquiry, such counsel does not know of any legal or governmental
actions, suits or proceedings pending or, to the best of such counsel’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, (ii) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters, where in any such
case (A) there is a reasonable possibility that such action, suit or proceeding
might be determined adversely to the Company or such subsidiary and (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to, singly or in the aggregate, have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement. After due inquiry, such counsel does not know of any existing or, to
the best of such counsel’s knowledge, threatened or pending, material labor
dispute with the employees of the Company or any of its subsidiaries, or with
the employees of any principal supplier of the Company.

(v) To the best knowledge of such counsel, neither the Company nor any
subsidiary is in violation of its charter, by-laws or other organizational
document, as the case may be.

In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, the laws of the State of Texas, or the federal law of
the United States, to the extent they deem proper and specified in such opinion,
upon the opinion (which shall be dated the Closing Date shall be satisfactory in
form and substance to the Initial Purchasers, shall expressly state that the
Initial Purchasers may rely on such opinion as if it were addressed to them and
shall be furnished to the Initial Purchasers) of other counsel of good standing
whom they believe to be reliable and who are satisfactory to counsel for the
Initial Purchasers.

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT B

Pricing term sheet dated January 14, 2009

to Preliminary Offering Memorandum dated January 14, 2009

(the “Preliminary Offering Memorandum”)

SandRidge Energy, Inc.

2,250,000 Shares

8.5% Convertible Perpetual Preferred Stock

(Liquidation Preference $100 per Share)

 

Issuer:    SandRidge Energy, Inc., a Delaware corporation (“SD”). Ticker /
Exchange:    SD / The New York Stock Exchange. Title of Securities:    8.5%
Convertible Perpetual Preferred Stock (the “Convertible Preferred Stock”).
Number of Shares of Convertible Preferred Stock Offered:    2,250,000 shares of
Convertible Preferred Stock (excluding the initial purchasers’ option to
purchase a maximum of 400,000 additional shares of Convertible Preferred Stock
solely to cover over-allotments, if any). Issue Price:    $95.04 per share.
Proceeds, After Deducting the Initial Purchasers’ Discounts and the Estimated
Expenses of the Offering Payable by SD:    Approximately $206,540,000 (without
giving effect to any exercise of the initial purchasers’ option to purchase a
maximum of 400,000 additional shares of Convertible Preferred Stock solely to
cover over-allotments, if any). Annual Dividend Rate:    No dividends shall
accrue or accumulate on the Convertible Preferred Stock prior to August 15,
2009. Thereafter, holders of shares of Convertible Preferred Stock will be
entitled to receive, when, as and if declared by SD’s board of directors out of
funds legally available for payment, cumulative dividends of $8.50 per annum per
share (equivalent to a per annum rate of 8.5% per share).

 

B-1



--------------------------------------------------------------------------------

Dividend Payment Dates:    Dividends on the Convertible Preferred Stock will be
payable semi-annually on February 15 and August 15 of each year (each, a
“Dividend Payment Date”), commencing on February 15, 2010, and shall accrue and
accumulate from the most recent date to which dividends have been paid, or if no
dividends have been paid, from August 15, 2009, and may be paid in cash or,
where freely transferable by any non-affiliate recipient thereof, in common
stock as provided in the Preliminary Offering Memorandum. Dividend Record Dates:
   Dividends will be payable to holders of record as they appear on SD’s stock
register on the February 1 and August 1 immediately preceding each Dividend
Payment Date. Closing Stock Price:    $6.41 as of January 14, 2009. Conversion
Rights:    Each share of Convertible Preferred Stock will be convertible at any
time on or after April 15, 2009 at the option of the holder thereof into a
number of shares of SD common stock equal to $100 divided by the Conversion
Price, which is initially approximately 12.4805 shares of SD common stock.
Initial Conversion Price:    $8.0125 per share, subject to specified
adjustments. Conversion Premium:    125% of the Closing Stock Price. Sole
Book-Running Manager:    Deutsche Bank Securities. Trade Date:    January 15,
2009. Settlement Date:    January 21, 2009. CUSIP Number:    80007P 406 Special
Rights Upon a Fundamental Change:   

If a holder converts its Convertible Preferred Stock at any time beginning at
the opening of business on the Trading Day immediately following the effective
date of a fundamental change and ending at the close of business on the 30th
Trading Day immediately following such effective date, the holder will
automatically receive a number of shares of SD common stock equal to the greater
of:

 

•   (i) a number of shares of SD common stock, as described under “Description
of Preferred Stock—Conversion Rights” in the Preliminary Offering Memorandum and
subject to adjustment as described under “Description of Preferred
Stock—Conversion Price Adjustment” in the Preliminary Offering Memorandum (with
such adjustment or cash payment for fractional shares as SD may elect) and (ii)
the make-whole premium, if any, described under “Description of Preferred
Stock—Determination of Make-Whole Premium” in the Preliminary Offering
Memorandum; and

 

B-2



--------------------------------------------------------------------------------

  

•   a number of shares of SD common stock calculated by reference to an adjusted
Conversion Price equal to the greater of (i) the Market Value as of the
effective date and (ii) $6.41.

 

In lieu of issuing the number of shares of common stock issuable upon conversion
pursuant to the foregoing provisions, SD, at its option, may elect to make a
cash payment equal to the Market Value for such shares.

Mandatory Conversion:   

At any time on or after February 20, 2014, SD may at its option cause all
outstanding shares of the Convertible Preferred Stock to be automatically
converted into that number of shares of SD common stock for each share of
Convertible Preferred Stock equal to $100 divided by the then-prevailing
Conversion Price, if the Closing Sale Price of the SD common stock equals or
exceeds 130% of the then-prevailing Conversion Price for at least 20 Trading
Days in a period of 30 consecutive Trading Days, including the last Trading Day
of such 30-day period, ending on the Trading Day prior to SD’s issuance of a
press release announcing the mandatory conversion as described under
“Description of Preferred Stock—Mandatory Conversion” in the Preliminary
Offering Memorandum.

 

In addition to the mandatory conversion provision described above, if there are
fewer than 250,000 shares of Convertible Preferred Stock outstanding, SD may, at
any time on or after February 20, 2014, at its option, cause all such
outstanding shares of the Convertible Preferred Stock to be automatically
converted into that number of shares of common stock equal to $100 divided by
the lesser of the then-prevailing Conversion Price and the Market Value as
determined on the second Trading Day immediately prior to the Mandatory
Conversion Date.

Determination of the Make-Whole Premium:    If you elect to convert your shares
of Convertible Preferred Stock upon the occurrence of a fundamental change that
occurs prior to February 20, 2014, in certain circumstances, you will be
entitled to receive, in addition to a number of shares of common stock equal to
the applicable conversion rate, an additional number of shares of common stock
(the “additional shares” or the “make-whole premium”) upon conversion as
described under “Description of Preferred Stock—Determination of the Make-Whole
Premium” in the Preliminary Offering Memorandum.

 

B-3



--------------------------------------------------------------------------------

  The following table sets forth the stock price paid, or deemed paid, per share
of SD common stock in a transaction that constitutes the fundamental change, the
effective date and the make-whole premium (expressed as a number of additional
shares) to be paid upon a conversion in connection with a fundamental change:

 

Effective Date

  Stock Price(1)   $6.41   $7.00   $8.00   $10.00   $12.00   $14.00   $16.00  
$18.00   $20.00   $25.00   $30.00   $35.00   $40.00   $45.00   $50.00

January 21, 2009

  3.1201   2.8140   2.3184   1.6520   1.2294   0.9410   0.7338   0.5794   0.4612
  0.2644   0.1496   0.0796   0.0359   0.0091   0.0000

February 15, 2010

  2.9776   2.6157   2.1404   1.5113   1.1190   0.8542   0.6654   0.5253   0.4181
  0.2398   0.1356   0.0720   0.0326   0.0088   0.0000

February 15, 2011

  2.7103   2.3571   1.9006   1.3127   0.9586   0.7258   0.5627   0.4430   0.3521
  0.2012   0.1128   0.0587   0.0249   0.0046   0.0000

February 15, 2012

  2.3859   2.0300   1.5795   1.0280   0.7203   0.5314   0.4061   0.3174   0.2515
  0.1432   0.0793   0.0394   0.0140   0.0007   0.0000

February 15, 2013

  2.0529   1.6594   1.1691   0.6115   0.3533   0.2291   0.1639   0.1254   0.0995
  0.0586   0.0329   0.0147   0.0019   0.0000   0.0000

February 20, 2014

  1.9434   1.4991   0.9089   0.1798   0.0000   0.0000   0.0000   0.0000   0.0000
  0.0000   0.0000   0.0000   0.0000   0.0000   0.0000

 

(1) The stock prices set forth in the table will be adjusted as of any date on
which the Conversion Price of the Convertible Preferred Stock is adjusted in the
same proportion as the Conversion Price is so adjusted and in such event, the
number of additional shares of common stock shall be adjusted in inverse
proportion to the adjustment to the Conversion Price.

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •  

if the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the make-whole premium will be
determined by straight-line interpolation between make-whole premium amounts set
forth for the higher and lower stock prices and the two effective dates, as
applicable, based on a 365-day year;

 

  •  

if the stock price is in excess of $50.00 per share (subject to adjustment in
the same manner as the stock price), no make-whole premium will be paid; and

 

  •  

if the stock price is less than or equal to $6.41 per share (subject to
adjustment in the same manner as the stock price), no make-whole premium will be
paid.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any state in which such solicitation or sale would be unlawful prior to
registration or qualification of these securities under the laws of any such
state.

 

B-4



--------------------------------------------------------------------------------

The Convertible Preferred Stock, the common stock issuable upon conversion
thereof and the common stock issuable as a dividend on the Convertible Preferred
Stock, if any, have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”). The Convertible Preferred Stock may not be
offered or sold within the United States or to U.S. persons, except to qualified
institutional buyers in reliance on the exemption from registration provided by
Rule 144A. You are hereby notified that sellers of the Convertible Preferred
Stock may be relying on the exemption from the provisions of Section 5 of the
Securities Act provided by Rule 144A. For further details about eligible offers
and resale restrictions, see “Notice to Investors” and “Transfer Restrictions”
in the Preliminary Offering Memorandum. Hedging transactions involving the
Convertible Preferred Stock may not be conducted unless in compliance with the
Securities Act.

The information in this term sheet supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. This term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Terms used herein but not defined herein shall
have the respective meanings as set forth in the Preliminary Offering
Memorandum.

ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

LOCK-UP LETTER AGREEMENT

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

As Representative of the several

Initial Purchasers named in Schedule A

of the Purchase Agreement referred to below

Ladies and Gentlemen:

The undersigned understands that you and certain other firms (the “Initial
Purchasers”) propose to enter into a Purchase Agreement (the “Purchase
Agreement”) providing for the purchase by the Initial Purchasers of shares (the
“Preferred Shares”) of Convertible Preferred Stock, par value $0.001 per share,
of SandRidge Energy, Inc., a Delaware corporation (the “Company”), and that the
Initial Purchasers propose to reoffer the Preferred Shares to certain investors
(the “Offering”). The Preferred Shares are convertible into shares of Common
Stock, par value $0.001 per share, of the Company (the “Common Stock”).

The undersigned is an owner of record or beneficially of certain shares of
Common Stock or securities convertible into or exchangeable or exercisable for
Common Stock. The undersigned recognizes that the Offering will be of benefit to
the undersigned and will benefit the Company. The undersigned acknowledges that
you and the other Initial Purchasers are relying on the representations and
agreements of the undersigned contained in this letter in carrying out the
Offering and entering into the Purchase Agreement.

In consideration of the foregoing, the undersigned hereby irrevocably agrees
that, without the prior written consent of Deutsche Bank Securities Inc., on
behalf of the Initial Purchasers (which consent may be withheld in its sole
discretion), the undersigned will not (and will cause any spouse or immediate
family member of the spouse or the undersigned living in the undersigned
household not to), directly or indirectly, sell, offer, contract or grant any
option to sell (including without limitation any short sale), pledge, transfer,
establish an open “put equivalent position” or liquidate or decrease a “call
equivalent position” within the meaning of Rule 16a-1 (h) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise dispose of
or transfer (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of), including the filing (or participation in the filing of) of a
registration statement with the Securities and Exchange Commission in respect
of, any shares of Common Stock, options or warrants to acquire shares of Common
Stock, or securities exchangeable or exercisable for or convertible into shares
of Common Stock currently or hereafter owned either of record or beneficially
(as defined in Rule 13d-3 under the Exchange Act) by the undersigned (or such
spouse and family member) or publicly disclose the intention to do any of the
foregoing, for a period commencing on the date hereof and continuing through the
close of trading on the date 60 days after the date of the final offering
memorandum relating to the Offering.

 

C-1



--------------------------------------------------------------------------------

The foregoing shall not apply to transfers or sales of Common Stock pursuant to
any contract, instruction or plan, including a contract, instruction or plan
complying with Rule 10b5-1 of the Exchange Act, that has been entered into by
the undersigned prior to the date of this Lock-Up Letter Agreement.

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.

It is understood that, if the Company notifies the Initial Purchasers that it
does not intend to proceed with the Offering, if the Purchase Agreement does not
become effective, if the Offering shall not have commenced by March 1, 2009, or
if the Purchase Agreement (other than the provisions thereof which survive
termination) shall terminate or be terminated prior to payment for and delivery
of the Preferred Shares, the undersigned will be released from its obligations
under this Lock-Up Letter Agreement.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

{Signature page follows}

 

C-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

 

Very truly yours, By:     Name:  

 

C-3



--------------------------------------------------------------------------------